           Case 2:18-cr-00322-PD Document 57 Filed 03/01/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         :
                                                 :
           v.                                    :       Crim. No. 18-322
                                                 :
GEORGE MATIN                                     :
                                                 :

                                            ORDER

       AND NOW, this 1st day of March, 2021, upon consideration of Defendant’s Second

Unopposed Motion for Continuance of Report Date (Doc. No. 53) and the Government’s Response

(Doc. No. 55), it is hereby ORDERED that Defendant’s Motion (Doc. No. 53) is GRANTED.

Defendant shall report to his designated institution, USP Lompoc, 28 days after he receives the

final dose of an FDA-approved vaccine.

       It is further ORDERED that every Monday by 12:00 P.M. Eastern Time, Defendant

shall FILE a written, complete description of his efforts to get vaccinated over the previous seven

days. If it appears Defendant is not truthful or is not making good faith efforts to get vaccinated,

I will take appropriate action.



                                                             AND IT IS SO ORDERED.

                                                             /s/ Paul S. Diamond
                                                             _________________________
                                                             Paul S. Diamond, J.
